FILED
                              NOT FOR PUBLICATION                              JAN 06 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BBU, INC., a Delaware corporation; et al.,        No. 09-56493

                Plaintiffs - Appellees,            D.C. No. 3:09-CV-01787-DMS-
                                                   RBB
    v.

 SARA LEE CORPORATION, a Maryland                  MEMORANDUM *
 corporation; et al.,

                Defendants - Appellants.



                      Appeal from the United States District Court
                         for the Southern District of California
                       Dana M. Sabraw, District Judge, Presiding

                                                            **
                            Submitted December 15, 2009

Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         This appeal from the district court's order granting appellees’ motion for a




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

         We express no view on the merits of the complaint. See Sports Form, Inc. v.

United Press Intern., Inc., 686 F.2d 750, 752-53 (9th Cir. 1982). Our sole inquiry

is whether the district court abused its discretion in granting preliminary injunction

relief. See Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir. 2009). Obtaining a

preliminary injunction "requires a party to demonstrate 'that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.'" Stormans, Inc. v. Selecky, 571 F.3d 960, 978

(9th Cir. 2009) (quoting Winter v. National Resources Defense Council, 129 S. Ct.
365, 374 (2008)). Here, the district court correctly identified the legal standards

for likelihood of confusion of a trademark. See AMF, Inc. v. Sleekcraft Boats, 599
F.2d 341, 348-49 (9th Cir. 1979). We conclude that the district court did not abuse

its discretion in concluding that appellees met the requirements needed to merit

preliminary injunction relief. Accordingly, we affirm the district court's order

granting the preliminary injunction.

         AFFIRMED.




jlf/Inventory                               2                                     09-56493